Citation Nr: 1519078	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  05-35 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of Barrett's esophagus, to include as due to inservice herbicide exposure, or as due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970, to include service in the Republic of Vietnam.

This matter comes before Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran withdrew a request for a Board hearing in a December 2006 statement.  This matter was previously before the Board in January 2009, March 2012, and April 2013.


FINDINGS OF FACT

The preponderance of the evidence indicates that Barrett's esophagus was not incurred in or aggravated by service or caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for Barrett's esophagus, to include as due to herbicide exposure or as secondary to service-connected disabilities, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated August 2003, March 2006, and April 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 

When the evidence for and against a claim is in relative equipoise, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Barrett's esophagus is not a disease presumptively related to herbicide exposure and thus, these provisions do not apply.  However, direct service connection must still be considered.

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (2014).  

The Veteran's service medical records are silent for complaints of or treatment for Barrett's esophagus.  The service medical records show surgery for acute appendicitis.  The September 1970 report of medical examination at separation found no abnormalities of the mouth, throat, or gastrointestinal system.

After service, VA treatment records show a diagnosis of Barrett's esophagus treated with gastric fundoplication surgery. 

In a June 2009 VA examination opinion, the examiner indicated review of the Veteran's records and opined that the Veteran's Barrett's esophagus was not related to or aggravated by the service-connected residuals of appendectomy.  The examiner indicated there was no physiologic rationale to relate the Veteran's Barrett's esophagus with residuals of appendectomy.  The examiner opined that Barrett's esophagus was less likely as not caused by or a result of service.  The examiner reasoned that Barrett's esophagus is the result of chronic gastroesophageal reflux disease (GERD) causing esophageal cellular changes and the diagnosis of GERD requires documentation of agastric reflux by radiological studies or endoscopic observation which were not performed during the Veteran's active service. 

A December 2012 VA opinion shows that, after a review of the Veteran's file, a VA examiner found that it was less likely than not that the Veteran's Barrett's esophageus was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's service-connected gastritis, manifested by inflammation of the stomach due to overacidity, could also cause Barrett's esophageus if GERD became present.  The clinician indicated that there was a relationship between gastritis and GERD which was the cause of Barrett's esophagus.

In November 2013, a VA medical examiner opined that, after review of the Veteran's claim file and the conflicting medical evidence of record, that the Veteran's Barrett's esophagus was less likely than not related to service, to include exposure to herbicides in Vietnam or proximately due to or aggravated beyond its natural progression by a service-connected disability to include PTSD, migraine-type headaches, gastritis, or residuals of appendectomy with scar.  The examiner opined that it was less likely than not that the Veteran's Barrett's esophagus began while in service or due to herbicide exposure.  The examiner reasoned that the service medical records contained no evidence of symptoms of esophageal reflux which could lead to Barrett's esophagus or other symptoms to suggest a connection with the later diagnosis of Barrett's esophagus.  Then, the examiner stated that Barrett's esophagus has not been identified by the Veterans Health Administration (VHA) or Veterans Benefits Administration (VBA) as a sequelae of Agent Orange exposure.  The examiner also opined that it was less likely than not that Barrett's esophagus was related to or aggravated beyond its natural progression by service-connected PTSD.  The examiner stated that Barrett's esophagus is a pathological diagnosis based upon biopsy result and is usually due to chronic damage to the esophageal mucosa by stomach acid.  The examiner indicated that while mental stress may cause heartburn, that heartburn is not synonymous with Barrett's esophagus.  The examiner further opined that it was less likely than not that Barrett's esophagus was related to or aggravated beyond its natural progression by the service-connected migraine-type headaches.  The examiner reasoned that because of the etiology of Barrett's esophagus that there is no plausible explanation to support a nexus between an esophageal condition and migraine headaches.  The examiner also opined that it was less likely than not that Barrett's esophagus was related to or aggravated beyond its natural progression by service-connected gastritis.  The examiner stated that gastritis is a nonspecific term indicating inflammation of the stomach lining and Barrett's esophagus is a pathologic diagnosis.  The examiner stated that there is no plausible explanation provided in the Veteran's medication record to provide a nexus between service-connected gastritis and Barrett's esophagus.  The November 2013 examiner addressed Dr. Gaines' December 2012 opinion.  The November 2013 examiner indicated that Dr. Gaines' proposed etiology of gastritis was incorrect because the stomach had a naturally occurring barrier to acid damage.  The November 2013 VA examiner stated that it was only in situations in which the natural barrier was weakened that gastritis occurred and that those conditions were entirely unrelated to Barrett's esophagus.  The examiner further opined that it was less likely than not that Barrett's esophagus was related to or aggravated beyond its natural progression by service-connected residuals of appendectomy.  The examiner reasoned that there is no plausible phsyiologic explanation linking acid reflux damage in the esophagus to a bacterial infection of the lower intestine which was surgically cured in 1969.

In considering the evidence of record, the Board concludes that the Veteran is not entitled to service connection for Barrett's esophagus on a presumptive, direct, or secondary basis.  

Initially, the Board notes that there is no evidence of Barrett's esophagus during service.  Moreover, there is no competent evidence of record relating Barrett's esophagus to the Veteran's service, or to any event, disease, or injury during service, to include exposure to herbicides.  The Veteran is not shown to have manifested complaints or findings referable to Barrett's esophagus in service or for many years after discharge.  Therefore, the Board finds the preponderance of the evidence is against a finding that Barrett's esophagus was incurred during active service.

However, because service connection is in effect for migraine headaches, gastritis, residuals of an appendectomy with scarring, and PTSD, secondary service connection is available for Barrett's esophagus if there is competent and credible evidence that the Veteran's Barrett's esophagus was either caused by or aggravated by a service-connected disability.  The November 2013 VA examiner found that such a relationship was not present based on a review of the record.  However, a December 2012 VA examiner found that gastritis could cause Barrett's esophageus if GERD became present.

The Board finds that the December 2012 opinion is less persuasive for the purposes of adjudicating the Veteran's claim.  Although the opinion seems favorable to the Veteran, because service connection has not been established for GERD, the claim for service connection for Barrett's esophageus cannot succeed by virtue of that opinion.  Moreover, the December 2012 VA examiner's opinion was expressed in terms of possibility rather than likelihood, which serves to lessen its probative value.  The Veteran has not disagreed with the denial of service connection for GERD established in a November 2014 rating decision.

The Board finds the November 2013 VA medical opinion is entitled to greater probative weight than the Veteran's lay assertions and Dr. Gaines' December 2012 medical opinion.  The November 2013 VA examiner reviewed the claims folder including the conflicting medical opinions and provided a complete rationale for the opinion provided.  The examiner discussed the pathology of the service-connected disabilities and any relationship between them and the Barrett's esophagus.  The November 2013 VA examiner provided medically based reasons why Dr. Gaines' proposed etiology of Barrett's esophagus was incorrect, and why it was less likely that the Barrett's esophagus was incurred in service or was due to or aggravated by a service-connected disability.

Moreover, while the Veteran is competent to provide testimony or statements relating to symptoms he has personally experienced, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent, the Board must determine whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In this case, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide a medical opinion on the etiology of Barrett's esophagus.  The issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran has never reported that any medical professional has told him that Barrett's esophagus is related to his service or a service-connected disability.  Therefore, the Board finds that the lay statements are not competent evidence to provide a relationship to service or any service-connected disability.

As the preponderance of the evidence is against the claim for service connection for Barrett's esophageus, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for residuals of Barrett's esophagus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


